Citation Nr: 1224007	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to December 1974. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was remanded by the Board for further development in July 2010.  


FINDING OF FACT

A skin disability to include seborrheic dermatitis and acne inversa is attributable to service.  


CONCLUSION OF LAW

A skin disability to include seborrheic dermatitis and acne inversa was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Veteran has appealed the denial of service connection for a skin disability.  Service treatment records reveal an impression of acne in the groin area in June 1968.  In October 1972, an impression of dermatitis was given.  A cyst on the forehead was shown in April 1971.  During the November 1974 separation examination, the Veteran was found to have normal findings for skin and lymphatic systems; however, acne of the head, face, neck and scalp was recorded by the examiner.  

Post service treatment records reveal a November 1989 showing of an abscess in the groin area.  Seborrheic dermatitis was diagnosed in October 2002.  An assessment of psoriasis was given from 2006 to 2008.  The Veteran also had a showing of rosacea during this time.  

In August 2008, the Veteran's mother expressed that the Veteran's skin was clear before service but that soon after his return home he developed rashes which went from bad to worse.  

In the January 2009 VA examination, acne with an onset of 1973, stable but with periods of exacerbations and remissions was reported.  It was shown that the Veteran continued treatment for psoriasis.  A history of psoriasis and rosacea was noted.  Seborrheic dermatitis of the face was diagnosed.  The examiner stated that the separation examination of November 1974 noted acne and a progress note in June 1968 noted acne of the groin area.  The examiner stated that seborrheic dermatitis of the face had no relationship to the acne for which the Veteran was treated in service.  

In the September 2010 VA examination, after review of the claims file including the service records, the examiner found that there was some self-contradiction in the Veteran's statements.  The VA examiner, however, found that hidradenitis (also known as acne inversa) was diagnosed the first time in service.  It involved the left groin and mostly the posterior neck and upper back consistent with acne vulgaris scarring.  The examiner stated that the Veteran also had blackheads of the face consistent with sun exposure and the lesions on the ears were more consistent with dioxin exposure.  Seborrheic dermatitis was noted behind the ears, nose and eyebrows bilaterally but there no showing of psoriasis.  The examiner stated that a history of facial blistering was not confirmed and indeed might prove to be acne vulgaris.  The examiner related that the Veteran had suggestive signs of rosacea but indicated that the evidence that it began in service was by the Veteran's own historical recollection and that nothing in the record supported the fact that rosacea began in service.  Thus, the VA examiner opined that the lesions that are service connected was acne inversa of the left groin, also known as hidradenitis suppurativa and the minimal case of chloracne with mostly clear cut lesions limited to several blackheads on the external ears only.  

The examiner expressed that the Veteran had seborrheic dermatitis but did not have psoriasis.  He related that the question of whether the Veteran ever had psoriasis is an open one because the location of the ears could be either seborrhea or psoriasis but the total picture of the scale distribution favors seborrheic dermatitis.  The issue of when this began was unclear to the examiner unless one accepted the redness around the eyebrows and across the nose as definitive that this began in service because this was when the Veteran was in service.  He stated, however, that the service record does not document any lesions whatsoever suggesting seborrheic dermatitis.  The examiner also related that the Veteran had severe scarring on the neck and upper back covering a fairly large part of the body and therefore these lesions would have to be considered service connected, but they are scars, not skin disease, at this point in time.  

The Veteran stated he developed a virus from eating certain foods in Korea.  As a result, he claims, his face broke out with water blisters.  He described redness of the face especially around the eyes and nose in service.  He expressed that his symptoms were controlled with medication but never went away.  He noted that his symptoms persisted after service and then spread to include behind the ears and back of his legs.  

In weighing the positive and negative evidence, the Board finds in favor of the claim.  In this regard, the Veteran has reported a history of in service skin problems that persisted and worsened post service.  Specifically, he described redness of the face around the eyes and nose and water blisters that dried to form flakes and scars during service.  We find that the Veteran is competent to report skin manifestations.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has also presented credible statements.  The Veteran's mother has also presented competent and credible statements that the Veteran had clear skin before service but that he developed rashes after returning home.  

Service treatment records show an impression of acne in the groin area and an impression of dermatitis.  Of importance, a non specific report of acne of the head, face, neck and scalp was recorded by the separation examiner.  When examined in September 2010, the VA examiner found the diagnosis of acne inversa of the left groin, also known as hidradenitis suppurativa, and the case of minimal chloracne with mostly clear cut lesions limited to several blackheads on the external ears only were service connected.  He further found that the in-service onset of the Veteran's seborrheic dermatitis depended on whether the Veteran's statements of redness around the eyebrows and across the nose in service were accepted as true.  The examiner also found that the Veteran had severe scarring on the neck and upper back covering a fairly large part of the body which would have to be considered service connected, but they are scars not skin disease.  

The Veteran's statements in conjunction with the September 2010 VA examiner's opinions are persuasive.  Again, the Veteran has rendered competent and credible testimony regarding the in service skin manifestations and continuity of symptomatology, and the VA examiner has found that there is a nexus between the current skin manifestations and service.  As such, we find that although seborrheic dermatitis was not formally diagnosed in service, the evidence supports the claim for service connection for a skin disability to include seborrheic dermatitis and acne inversa.   

The Board acknowledges the opinion rendered by the January 2009 VA examiner that seborrheic dermatitis of the face had no relationship to the acne for which the Veteran was treated for in service.  Although the VA examiner addressed the separation examination and the June 1968 notation of acne in the groin in his examination report, he failed to address other in-service skin manifestations, the Veteran's lay statements and relevant post-service treatments records related to the skin.  He also failed to provide a rationale for the opinion offered.  As the VA examiner's opinion is based upon an inaccurate history and is without a reason/rationale, his opinion lacks probative value.  

When the record is reviewed as a whole, we find that the evidence supports the claim.  Accordingly, service connection for a skin disability to include seborrheic dermatitis and acne inversa is granted.  


ORDER

Service connection for a skin disability to include seborrheic dermatitis and acne inversa is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


